Citation Nr: 0013302	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-18 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than May 14, 1996, 
for the grant of a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Boston, Massachusetts, that granted the veteran's claim for a 
total rating based on individual unemployability due to 
service-connected disabilities, and assigned an effective 
date of May 14, 1996.  The veteran has appealed the effective 
date of this award.  


FINDINGS OF FACT

1.  The veteran filed a claim for a total disability rating 
based on individual unemployability on May 14, 1996.

2.  The veteran was unable to secure or follow a 
substantially gainful occupation due to his service-connected 
right knee disability as of October 20, 1995.


CONCLUSION OF LAW

It was factually ascertainable that the veteran was unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected right knee disability from 
October 20, 1995; thus, the proper effective date for the 
award of a TDIU is October 20, 1995.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he began 
experiencing right and left knee problems as early as 1981.  
They also show that he underwent arthroscopy iliotibial band 
tenodesis of the right knee in October 1983 due to a torn 
anterior cruciate ligament of that knee, and in May 1984 
underwent Lambert, modified Jones, anterior cruciate ligament 
reconstruction of the right knee. 

The veteran was found to have gross cicatrix of the right 
knee, stable on examination, at his separation examination in 
October 1984.

In December 1984 the veteran filed a claim for service 
connection for injuries of the right and left knees.  The RO 
granted this claim in April 1985 and assigned a 40 percent 
rating for residuals of Iliotibial Band Tenodesis, ACL 
reconstruction, right knee, and a 10 percent rating for 
probable meniscus tear left knee with instability.

In a March 1986 rating decision the RO reduced the veteran's 
rating for his right knee disability to 30 percent.

In September 1993 the veteran filed a claim for an increased 
rating for his service-connected bilateral knee disabilities.  
He also filed a claim for a temporary total disability rating 
pursuant to 38 C.F.R. §§ 4.29,4.20 for right knee surgeries 
that were performed in January 1992 and April 1993.

Later in 1993 the RO received medical records from Tripler 
Army Hospital showing that the veteran underwent right knee 
arthroscopy with lateral meniscus repair (intra-articular) 
and examination under anesthesia in January 1992, and 
arthroscopy with medial meniscal debridement and synovectomy 
in April 1993.

In June 1995 the veteran's representative filed a claim on 
behalf of the veteran for an increased rating for his 
service-connected right knee disability.

VA inpatient records dated in July 1995 show that the veteran 
had been admitted to a facility for three days at which time 
arthroscopic notch-plasty and partial lateral meniscectomy 
had been performed.

The veteran's representative again requested an increased 
rating for the veteran's right knee disability in July 1995, 
and also requested that the veteran be granted a temporary 
total disability rating based on his admission to a VA 
medical facility in July 1995.

In August 1995 the RO granted the veteran's claim for a 
temporary total disability rating under 38 C.F.R. § 4.30 from 
July 3, 1995, to August 31, 1995.

An August 1995 VA orthopedic clinic record notes that the 
veteran experienced zero improvement since the notchplasty 
and wanted a revision of the anterior cruciate ligament.

On file is an August 1995 VA examination report noting that 
the veteran was a full time college student and worked as a 
chef for three 12-hour shifts a week.  It also notes that he 
had been out of work from June 12, 1995 to August 18, 1995.  
Findings revealed that the veteran walked with a very 
noticeable limp, with his right knee flexed approximately 20 
degrees and an inability to fully extend the knee when he 
walked.  He was diagnosed as having fixed flexion contracture 
(ankylosis of the right knee as described above) and 
chondromalacia of the left knee with a questionable torn 
meniscus.

In a September 1995 rating decision the RO increased the 
veteran's rating for his service-connected right knee 
disability to 40 percent disabling, effective September 1, 
1995.

VA records show that in October 1995 the veteran was admitted 
to a VA medical facility overnight where he underwent 
diagnostic right knee arthroscopy, hardware removal (one 
screw) with debridement of the joint.  The discharge summary 
notes that he was employable.  Records also show that the 
veteran presented to a VA clinic due to right knee pain and 
reported having trouble bearing weight as well as 
intermittent leg cramps.

The RO received an October 1995 letter from a VA physician 
stating that the veteran had a right knee chronic problem and 
that the pain would inhibit his ability to study.  He said 
that the veteran had had a recent injury in October 20, 1995 
and had more pain as a consequence.

In December 1995 the veteran's representative informed the RO 
that the veteran underwent reconstructive surgery for his 
right knee at a VA medical facility on "1/5/95" and 
requested that consideration be given to an award of benefits 
pursuant to 38 C.F.R. § 4.30.

A VA operative report shows that in January 1996 the veteran 
underwent resection of old anterior cruciate ligament graft, 
with arthroscopic debridement and revision notchplasty, right 
knee, and right knee arthroscopy.

In January 1996 the veteran requested a temporary total 
disability rating due to an operation performed at a VA 
medical facility in connection with his "service connected 
condition."

VA medical records show that the veteran had been admitted to 
a VA medical facility in January 1996 for five days where he 
underwent arthroscopy of the right knee.

At a VA examination in February 1996 the veteran complained 
of chronic pain in both knees and an inability to extend the 
right knee joint.  He also complained of popping and guarding 
of both knees.  Findings revealed limited extension and 
flexion in the right knee, bilateral laxity and moderate 
crepitus bilaterally.  The veteran was diagnosed as having 
presumptive evidence of a torn meniscus in the left knee and 
residual post-operative anterior cruciate ligament 
reconstruction of the right knee.

A March 1996 VA record contains the veteran's request for a 
cane due to right knee instability.  Also in March 1996 a VA 
physician recommended a Lenox Hill Brace for the veteran's 
right knee.  An undated VA clinic record notes that the 
veteran wore a brace secondary to "osteo" and was unable to 
walk more than a few yards at a time.

A March 1996 letter from the veteran's VA rehabilitation case 
manager indicates that the veteran's vocational 
rehabilitation program was being interrupted effective 
October 31, 1995, due to the veteran's "failure to pursue 
[his] educational objective because of health problems with 
[his] service connected disability."

In an April 1996 rating decision the RO granted the veteran a 
temporary total disability rating for his right knee 
disability under 38 C.F.R. § 4.30 from January 19, 1996 to 
March 1, 1996, and continued his 40 percent rating for this 
disability as of March 1, 1996.

Later in April 1996 the veteran's representative filed a 
claim on behalf of the veteran for an increased rating for 
his service-connected left knee disability.

On May 14, 1996, the veteran filed a claim for a "100% 
disability on [his] service connected injury" and for a 
total rating based on individual unemployability.  

In support of the veteran's May 1996 claim, he submitted a 
November 1995 letter from his former employer, Chandler's 
Tavern, denying his request for further medical Leave of 
Absence due to the need for further surgery.  Chandler's 
Tavern also informed him that he was being removed from the 
payroll unless he was able to resume his regular duties on 
the culinary staff for the week commencing December 3, 1995.

In June 1996 the RO received a completed VA Form 21-4192 from 
Chandler's Tavern noting that the veteran had worked part-
time as a line cook/prep cook beginning on March 22, 1995, 
and that his employment ended on December 10, 1995.  This 
form also states that the veteran had been granted a full 12 
weeks of LOA due to his disability and had been unable to 
work as a result of his injury.  This form further notes that 
the veteran last worked on October 19, 1995, and received his 
last payment on October 26, 1995.

In July 1996 the RO received employment information from one 
of the veteran's formers employers noting that the veteran 
had performed work as a maintenance specialist from April 
1992 to May 1993.

VA records in July 1996 contain a diagnosis of patellofemoral 
joint disease and show that the veteran underwent right knee 
arthroscopy and right fulkerson tibial tubercle elevation. 

In July 1996 the veteran's representative filed a claim on 
behalf of the veteran for an increased rating due to a right 
knee surgery performed in July 1996, and for a temporary 
total disability rating under 38 C.F.R. §§ 4.29, 4.30.

In a November 1996 rating decision the RO denied the 
veteran's claim for a total rating based on individual 
unemployability.

Also in November 1996 the RO received a statement from a VA 
physician stating that the veteran was having an extended 
convalescence and was unable to work at that time.

In November 1996 the veteran's former employer, Chandler's 
Tavern, reiterated that the veteran last worked in October 
1995 and had subsequently been removed from the payroll 
because of his physical inability to return to his part-time 
position due to his knee injuries.

The claims file contains a December 1996 VA orthopedic clinic 
record noting that the veteran may have reached the best 
result that he would obtain and that he was still unable to 
stand for prolonged periods of time and was unable to perform 
a job requiring prolonged standing or heavy lifting.  The 
record further notes that the veteran was extremely disabled 
from his knee and that employability would be difficult.  The 
physician said that at that point the veteran had no further 
surgical options. 

In June 1997 the veteran underwent right knee arthroscopy and 
debridement at a VA medical facility.  

A VA physician stated in June 1997 that the veteran would 
need to convalesce for at least three months because of 
problems with rehabilitation.

On file is a July 1997 VA prescription form stating that the 
veteran was unable to attend to his academic responsibilities 
due to chronic pain and arthrofibrosis of his right knee.  

In correspondence dated in July 1997, a VA physician stated 
that the veteran was being followed in the medical clinic and 
had had multiple surgical procedures on his right knee.  He 
said that the veteran was "left severely incapacitated, with 
pain requiring chronic opiates, and instability of the knee 
resulting in difficulties with daily activities and loss of 
employment."

In July 1997 and August 1997 the veteran filed claims for a 
total rating based on individual unemployability.

On file is an August 1997 letter from the Chief of Orthopedic 
Surgery at a VA medical facility stating that at that time 
and for the foreseeable future the veteran had painful and 
limited use of his knee and was unable to take any kind of 
job that would involve standing, lifting or carrying any 
weight, and that even walking was going to be somewhat 
difficult for him.  He said that the veteran should be re-
trained for a job involving only sedentary activity such as a 
desk job or a job on a raised counter.  He also said that the 
Registry of Motor Vehicles should consider for the veteran a 
vehicle with a left-sided accelerator and a brake to the 
immediate right of the accelerator so that the veteran could 
use his left foot.

In an August 1997 statement, a VA orthopedic physician stated 
that the veteran would need to do rehabilitation 
(convalescence) until at least December 1997 for right knee 
mild arthrosis with chronic pain syndrome and instability.

In an October 1997 rating decision the RO granted the 
veteran's claim for a total rating based on individual 
unemployability and assigned an effective date of May 14, 
1996.

VA records show that in December 1997 the veteran underwent 
right knee anterior cruciate ligament reconstruction with 
bone, patellar bone autograft.

In June 1998 the veteran's attorney submitted to the RO an 
earning record from the Social Security Administration 
showing that the veteran last recorded earnings were from 
Chandler's Tavern in 1995.

In December 1999 the veteran's attorney, R. Edward Bates, 
submitted a Brief and Argument on behalf of the veteran's 
appeal for an earlier effective date for his TDIU and 
included a wavier of review of this evidence by the RO.  Mr. 
Bates argued that the veteran was entitled to an earlier 
effective date due to "new and material" evidence that had 
been submitted within the appeal period of the September 6, 
1995 and April 27, 1996 rating decisions rendering them 
ineffective.  He also argued that the veteran was entitled to 
an effective date of September 7, 1993, due to an 
unadjudicated claim that the veteran filed on that day.  Mr. 
Bates alternatively argued that there was sufficient evidence 
in the record to grant an effective date of May 30, 1995, for 
the grant of a TDIU.

II.  Legal Analysis

The veteran's claim for an effective date earlier than May 
14, 1996, for the grant of a total rating based on individual 
unemployability is well grounded, meaning plausible.  All 
relevant facts have been properly developed thus satisfying 
VA's duty to assist the veteran with this claim.  38 U.S.C.A. 
§ 5107(a).  

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA's 
receipt of the claim for increase, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997).  

Monetary payments based on an award or an increased award of 
compensation, dependency and indemnity compensation or 
pension may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award or increased award becomes 
effective.  38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31 
(1999).

On May 14, 1996, the veteran filed a claim for a TDIU which 
the RO denied in November 1996.  After filing additional 
claims for a TDIU in July 1997 and August 1997, the RO 
granted the claim in October 1997 and assigned May 14, 1996 
as the effective date (being the date of the veteran's 
original claim for a TDIU).

The veteran and his representative disagree with the May 14, 
1996, effective date and present three arguments for why the 
date should be earlier.  As a starting point, they contend 
that the RO failed to adjudicate an increased rating claim 
that the veteran filed in September 1993 for his bilateral 
knee disabilities and that, therefore, the effective date 
should date back to that claim.  Although the RO did not take 
action in regard to the veteran's increased rating claim 
until after he filed subsequent claims in June 1995 (for the 
right knee) and April 1996 (for the left knee), the RO did in 
fact address these increased rating issues.  More 
specifically, the RO increased the veteran's disability 
rating for the right knee to 40 percent in September 1995, 
confirmed this rating in April 1996, and confirmed the 10 
percent rating for his left knee in November 1996.  At no 
time did the veteran or his representative at the time appeal 
these decisions, including the ratings that were assigned or 
the effective dates.  More importantly, the September 1995 
and April 1996 rating decisions address the veteran's claims 
for increased ratings for his service-connected disabilities.  
They do not address the issue of a TDIU.  The United States 
Court of Appeals for Veterans Claims (formally known as the 
United States Court for Veterans Appeals) has held that a 
claim for a TDIU is a claim separate and distinct from an 
increased rating claim.  In the Matter of the Fee Agreement 
of Carpenter, No. 97-676 (October 15, 1999); In the Matter of 
the Fee Agreement of Leventhal, 9 Vet. App. 387 (1996).  The 
earliest claim for a TDIU filed by the veteran was in May 14, 
1996.  Consequently, the argument that he is entitled to an 
earlier effective date of September 1993 for his TDIU rating 
because of an unajudicated claim September 1993 for an 
increased rating is not persuasive.  Incidentally, it is 
interesting to note that neither the veteran nor his 
representative at the time of the RO's November 1996 denial 
of his May 1996 claim for a TDIU appealed the denial. 

The second argument raised by the veteran's attorney on 
behalf of the veteran involves 38 C.F.R. § 3.400(q) (1) (i) 
which states that in a case where new and material evidence, 
other than service department records, is received within an 
appeal period or prior to an appellate decision, the 
effective date will be as though the former decision had not 
been rendered.  See VAOPGCPREC 12-98 (September 1998).  In 
regard to this regulation, the veteran's attorney argues that 
"new and material" evidence had been submitted subsequent 
to the September 6, 1995 and April 27, 1996 RO decisions 
supporting the veteran's inability to work and that as a 
result, this evidence "nulli[fied]" these decisions leaving 
the pending September 1993 claim as the appropriate effective 
date.  The attorney's use of 38 C.F.R. § 3.400(q) (1) (i) in 
this case is misplaced.  The regulation governing new and 
material evidence is found under 38 C.F.R. § 3.156 which 
states that "new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration."  (emphasis added).  In this regard, the 
issue of this appeal does not involve the question as to 
whether new and material evidence has been submitted to 
reopen the unappealed increased rating decisions of September 
1995 and April 1996; rather, it stems from the RO's grant of 
a claim for a TDIU in October 1997.  As has previously been 
stated, a claim for a TDIU is separate and distinct from a 
claim for an increased rating.  In the Matter of the Fee 
Agreement of Carpenter, No. 97-676 (October 15, 1999); In the 
Matter of the Fee Agreement of Leventhal, 9 Vet. App. 387 
(1996).

Lastly, the veteran's attorney argues that in the alternative 
the evidence on record is sufficient to show that the veteran 
was unemployable within the year prior to his formal May 1996 
claim, thus entitling him to an effective date in May 1995.  
The medical evidence shows that the veteran underwent three 
surgical procedures for his right knee in 1995 with the first 
procedure occurring in July 1995.  The surgery performed in 
July 1995 involved arthroscopic notch-plasty and partial 
lateral meniscectomy of the right knee.  Following this 
surgery, in October 1995, a VA physician stated that the 
veteran had been operated on in July 1995 without much 
improvement in his chronic pain.  Another VA physician stated 
that the veteran had a recent injury on October 20 1995 and 
was scheduled for another operation which would take months 
to recover.  He said that he expected that the veteran's pain 
would inhibit his ability to study.  The evidence also shows 
that effective October 31, 1995, the veteran's vocational 
rehabilitation program was interrupted due to his failure to 
pursue his educational objective because of health problems 
associated with his service-connected disabilities.  On 
November 1, 1995, the veteran underwent diagnostic knee 
arthroscopy, hardware removal (one screw) with debridement of 
the joint.  The VA discharge summary notes that he was 
considered to be employable.  However, a third surgical 
procedure, a right knee arthroscopy, was performed in January 
1996.  VA treatment records following this surgical procedure 
include records dated in March 1996 showing that the veteran 
requested and was given a cane for ambulation due to right 
knee instability and chronic pain.  

In addition, the veteran submitted (with his May 1996 claim 
for a TDIU) a November 1995 employer statement from 
Chandler's Tavern informing him that his request for 
additional medical leave had not been approved and that 
unless he returned to his job on the culinary staff in 
December 1995, he would be removed from the payroll.  As 
confirmation, the RO received an employment information form 
(VA Form 21-4192) from Chandler's Tavern showing that the 
veteran began part-time employment as a line cook/prep cook 
in March 1995 and last worked on October 19, 1995.  The date 
of his last payment was also in October 1995.  The RO 
subsequently received a statement from Chandler's Tavern in 
November 1996 specifying that the veteran had been unable to 
return to his part-time employment due to his knee injury.  
As further confirmation of the veteran's employment history, 
records from the Social Security Administration show that the 
veteran's last reported earnings were in 1995 from Chandler's 
Tavern.  

Given the fact that the veteran had to stop work on October 
19, 1995 due to his service-connected knee disability, was 
unable to pursue his educational objectives in October 1995 
due to his service-connected disability, and; in view of the 
multiple right knee surgeries in 1995 as well as treatment 
records showing a progressively worsening knee condition, it 
is factually ascertainable that the veteran has been unable 
to secure or follow substantially gainful employment as of 
October 20, 1995.  Accordingly, he is entitled to an 
effective date of October 20, 1995, for the grant of a TDIU.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Harper, 
supra.


ORDER

An effective date of October 20, 1995, for the award of a 
total disability rating based on individual unemployability 
is granted; subject to the law and regulations regarding the 
payment of monetary benefits.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

